Citation Nr: 0627342	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disorder manifested 
by dizziness.

3.  Entitlement to service connection for right homonymous 
hemianopsia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
right homonymous hemianopsia, headaches and dizziness.  In 
March 2004, the veteran appeared and testified at a personal 
hearing conducted at the RO by C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
remanded the claim to the RO in July 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran did not incur a concussive injury to the head 
during combat.

2.  There is no competent evidence that the veteran's 
headache disorder, first manifested many years after service, 
is causally related to event(s) in service.

3.  There is no competent evidence that the veteran's 
symptoms of dizziness, first manifested many years after 
service, are causally related to event(s) in service.

4.  There is no competent evidence that the veteran's right 
homonymous hemianopsia, first manifested many years after 
service, is causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).

2.  A disorder manifested by dizziness was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

3.  Right homonymous hemianopsia was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1962 to July 
1966.  He served in the Republic of Vietnam and was awarded 
the Good Conduct Medal, Vietnam Service Medal, and National 
Defense Service Medal.

On his Application for Compensation or Pension received in 
October 2001, the veteran reported a concussive injury to the 
back of his head caused by the explosion of a mortar round in 
approximately January 1966.  He had been performing forward 
observer activities with the 4th Battalion, 12th Marines.  He 
alleges having been medically evacuated by helicopter for 
hospitalization and removal of small fragments from the back 
of his head and neck.  He recalls that blood testing 
discovered malaria and, after two days of hospitalization, he 
was transferred to a "refrigerated ward" where he spent 6 
weeks.  He recalls that his report of symptoms, including 
headaches, blurred vision and disorientation, had been 
attributed as the side-effects of his Malaria medication.  He 
further recalls seeing VA doctors in Chicago, Illinois, in 
1967 and 1968 for similar symptoms, but no underlying reason 
was found for his symptoms.  He found out many years later, 
after a magnetic resonance imaging (MRI) scan, that the cause 
of his blindness was an infarct at the base of his skull.

During his testimony before the Board in March 2004, the 
veteran elaborated that his concussive injury occurred while 
being assigned to a reconnaissance battalion north of ChuLai.  
He was knocked unconscious and heard in the hospital that it 
was due to a mortar round, but he had no direct knowledge of 
the cause of injury.  After the injury, he was air lifted by 
helicopter to the DaNang Hospital.  He recalled symptoms of 
disorientation, inability to concentrate and blurriness in 
his eyes.  He also recalled the injury resulting in "a few 
cuts on the back of my neck."  He recalled undergoing 
multiple eye tests, and was discovered to have malaria.  He 
was then moved to a refrigerated tent.  He spent roughly a 
month and half at DaNang and given duties of graves 
registration.  He also spent a couple of weeks in sick bay at 
Camp Hanson where he had no right side eye vision.  He was 
told that his symptoms were attributable to his concussion.  
After his discharge, he sought treatment at the Chicago VAMC 
with complaint of lack of coordination.  He had several eye 
examinations, but they found nothing wrong.  He later 
obtained a job and his "head cleared up" but his right 
peripheral vision was lost.  He reported having a "few 
accidents" due to his visual loss, but denied any additional 
head traumas since service.  He filed his claim with VA on 
the suggestion by a VA neurologist.

The veteran's service medical records document that, on 
January 10, 1966, he underwent a T3 dental examination at the 
3rd Dental Clinic in Phubi.  He was evacuated from Phubai to 
DaNang in January 1966 for a dental consult being in need of 
partial upper and lower dentures (P/P).  He was seen at the 
DaNang dental clinic on January 29, 1966 for an evaluation.  
On February 2, 1966, he underwent drainage of a furuncle on 
the back of his neck.  Dental x-ray examinations and 
impressions were performed on February 10th and 12th and 
partial mandibular partial insertions were provided on March 
9th.  On April 5, 1966, cellulitis on the back of his neck 
was treated with ProPen, hot soaks, and dressing changes.  On 
June 8, 1966, he presented with complaint of general malaise 
and headaches presenting with febrile temperature of 102.4? 
F.  He was given an initial assessment of upper respiratory 
infection (URI) treated with chlorotrimitron and bed rest.  
An additional manifestation of moderate enlargement of both 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disorder manifested 
by dizziness.

3.  Entitlement to service connection for right homonymous 
hemianopsia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
right homonymous hemianopsia, headaches and dizziness.  In 
March 2004, the veteran appeared and testified at a personal 
hearing conducted at the RO by C.W. Symanski who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
remanded the claim to the RO in July 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran did not incur a concussive injury to the head 
during combat.

2.  There is no competent evidence that the veteran's 
headache disorder, first manifested many years after service, 
is causally related to event(s) in service.

3.  There is no competent evidence that the veteran's 
symptoms of dizziness, first manifested many years after 
service, are causally related to event(s) in service.

4.  There is no competent evidence that the veteran's right 
homonymous hemianopsia, first manifested many years after 
service, is causally related to event(s) in service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).

2.  A disorder manifested by dizziness was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

3.  Right homonymous hemianopsia was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1962 to July 
1966.  He served in the Republic of Vietnam and was awarded 
the Good Conduct Medal, Vietnam Service Medal, and National 
Defense Service Medal.

On his Application for Compensation or Pension received in 
October 2001, the veteran reported a concussive injury to the 
back of his head caused by the explosion of a mortar round in 
approximately January 1966.  He had been performing forward 
observer activities with the 4th Battalion, 12th Marines.  He 
alleges having been medically evacuated by helicopter for 
hospitalization and removal of small fragments from the back 
of his head and neck.  He recalls that blood testing 
discovered malaria and, after two days of hospitalization, he 
was transferred to a "refrigerated ward" where he spent 6 
weeks.  He recalls that his report of symptoms, including 
headaches, blurred vision and disorientation, had been 
attributed as the side-effects of his Malaria medication.  He 
further recalls seeing VA doctors in Chicago, Illinois, in 
1967 and 1968 for similar symptoms, but no underlying reason 
was found for his symptoms.  He found out many years later, 
after a magnetic resonance imaging (MRI) scan, that the cause 
of his blindness was an infarct at the base of his skull.

During his testimony before the Board in March 2004, the 
veteran elaborated that his concussive injury occurred while 
being assigned to a reconnaissance battalion north of ChuLai.  
He was knocked unconscious and heard in the hospital that it 
was due to a mortar round, but he had no direct knowledge of 
the cause of injury.  After the injury, he was air lifted by 
helicopter to the DaNang Hospital.  He recalled symptoms of 
disorientation, inability to concentrate and blurriness in 
his eyes.  He also recalled the injury resulting in "a few 
cuts on the back of my neck."  He recalled undergoing 
multiple eye tests, and was discovered to have malaria.  He 
was then moved to a refrigerated tent.  He spent roughly a 
month and half at DaNang and given duties of graves 
registration.  He also spent a couple of weeks in sick bay at 
Camp Hanson where he had no right side eye vision.  He was 
told that his symptoms were attributable to his concussion.  
After his discharge, he sought treatment at the Chicago VAMC 
with complaint of lack of coordination.  He had several eye 
examinations, but they found nothing wrong.  He later 
obtained a job and his "head cleared up" but his right 
peripheral vision was lost.  He reported having a "few 
accidents" due to his visual loss, but denied any additional 
head traumas since service.  He filed his claim with VA on 
the suggestion by a VA neurologist.

The veteran's service medical records document that, on 
January 10, 1966, he underwent a T3 dental examination at the 
3rd Dental Clinic in Phubi.  He was evacuated from Phubai to 
DaNang in January 1966 for a dental consult being in need of 
partial upper and lower dentures (P/P).  He was seen at the 
DaNang dental clinic on January 29, 1966 for an evaluation.  
On February 2, 1966, he underwent drainage of a furuncle on 
the back of his neck.  Dental x-ray examinations and 
impressions were performed on February 10th and 12th and 
partial mandibular partial insertions were provided on March 
9th.  On April 5, 1966, cellulitis on the back of his neck 
was treated with ProPen, hot soaks, and dressing changes.  On 
June 8, 1966, he presented with complaint of general malaise 
and headaches presenting with febrile temperature of 102.4? 
F.  He was given an initial assessment of upper respiratory 
infection (URI) treated with chlorotrimitron and bed rest.  
An additional manifestation of moderate enlargement of both 
tonsil pillars was noted on June 9, 1966.  A malaria smear 
was taken.  He was assessed with acute follicular tonsillitis 
treated with antibiotics and other supportive therapy.  His 
separation examination, dated July 15, 1966, indicated 
"NORMAL" clinical evaluations of all bodily systems with 
exceptions for marks and scars of the left hand, right cheek, 
over the left eye, left leg and neck as well as a sebaceous 
cyst on the right side of the neck.  He was noted to have 
20/20 vision in both eyes with him passing a color vision 
test.

In pertinent part, the veteran's post-service medical records 
do not reflect any treatment for symptoms of decreased right 
visual acuity, headaches and/or dizziness for many years 
after his discharge from service.  An MRI study performed in 
November 1995 found a definite abnormality in the left 
occipital lobe most likely representing an infarct.  In 
December 1966, he was seen at the Reno, Nevada, VA Medical 
Center (VAMC) with complaint of a "1 week" history of 
severe headache.  He reported a past history of shrapnel 
exploding into his head while in Vietnam and spending 3 
months in field hospitals with malaria.  He specifically 
denied a "hx HTN, migraines, or frequent HA."  On another 
occasion, he reported a history of "Migraine HA's x 10 
years."  He further reported a right visual defect "since 
Vietnam."  A physician noted a past medical history (PMHx) 
of "R homo heminopsia 2? head trauma."  An examiner also 
noted "HA does not appear to be migraine in nature 
considering onset is at 53 years."  An extensive evaluation 
resulted in diagnoses of vascular headaches and benign 
intracranial hypertension (HTN).  It was noted that the 
possibility of an aneurysm could not be excluded.  A January 
1997 assessment at Loma Linda, California, VAMC resulted in 
an impression of headache of probable vascular etiology.

VA examination in April 2002 included the veteran's report of 
a concussive injury with shrapnel wounds during a mortar 
attack in Vietnam as well as treatment for malaria.  He 
indicated having been diagnosed with decreased vision on the 
right side at the Chicago VAMC in "1967."  His physical 
examination resulted in diagnoses of right homonymous 
hemianopsia and early nuclear sclerosis.  The examiner also 
provided the following opinion:

This 58-year-old, Caucasian Marine Corps veteran 
has a history of being hit by shrapnel on the back 
of the head.  This has resulted in the loss of the 
right field of vision.  This was first diagnosed 
in Chicago on discharge.  The veteran also has 
early nuclear sclerosis which is not, at this 
time, affecting his visual acuity, either at 
distance or near.

At this point, although the veteran has excellent 
visual acuity both at distance and near, he has a 
right visual field loss, which is in reference to 
his traumatic injury in Vietnam.  I consider the 
veteran to be ocularly disabled because of this 
field loss.

In pertinent part, the veteran was admitted to the Loma Linda 
VAMC in March 2005 due to symptoms of transient right-sided 
weakness.  He reported having a posterior head trauma while 
in Vietnam in "1971" with a loss of vision in his "left" 
eye.  He continued to drive after that injury and admitted to 
"some minor accidents" due to not being able to "see to 
his left."  An MRI of the brain indicated an impression of 
multiple lacunar infarct involving the left parietal.  He was 
given assessments of chronic visual defect and subcortical 
infarct.  His discharge diagnosis indicated a primary 
diagnosis of stroke.  In April 2006, the veteran underwent a 
surgical eye consultation.  He reported a blow to the back of 
the head in 1966 and having an "MRI DONE 1980's IN 
CHICAGO."  Upon physical examination and review of MRI 
examination, indicated the following impression:

"Bilateral homonymous congruous right sided 
hemianopsia with matching MRI findings.  Likely 
stable since accident in 1960's.  Pt states he has 
developed good coping skills."

A lay statement from the veteran's brother recalls that the 
veteran returned from service with loss of sight, headaches 
and disorientation preventing him from driving.  His wife of 
33 years recalls her husband telling her of a near fatal 
accident in service where he could not see out of the right 
side of his eye.

A report from the National Personnel Records Center (NPRC) 
indicates that the veteran's name does not appear in the 
general registry of patients for Danang Navy Hospital for 
1966.  A search of the 1st and 3rd Marine Medical Battalions 
as well as DaNang Air Force Base found no record for the 
veteran.  Other Army Hospitals did not get to PhuBai and Hue 
until late 1966.  There was also nothing in the veteran's 
personnel file or abstract of service showing any extended 
time away from his unit for hospitalization.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of (1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  These 
diseases  listed are as follows: primary anemia, arthritis, 
progressive muscular atrophy, brain hemorrhage, brain 
thrombosis, bronchiectasis, calculi of the kidney, bladder, 
or gallbladder, cardiovascular-renal disease (including 
hypertension), cirrhosis of the liver, coccidioidomycosis, 
diabetes mellitus, residuals of encephalitis lethargica, 
endocarditis, endocrinopathies, epilepsies, Hansen's disease, 
Hodgkin's disease, leukemia, systemic lupus erythematosus, 
myasthenia gravis, myelitis, myocarditis, nephritis, other 
organic diseases of the nervous system, osteitis deformans 
(Paget's disease), osteomalacia, bulbar palsy, paralysis 
agitans, psychoses, hemorragic purpura idiopathic, Raynaud's 
disease, sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.  38 C.F.R. § 3.309(a) 
(2005).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b) (West 2002).  These provisions serve to 
reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

At the outset, the Board notes that substantiation of this 
claim must be based solely upon the veracity and accuracy of 
the veteran's allegations.  There is no documentary evidence 
in the claims folder corroborating his report of symptoms and 
treatment in service or immediately thereafter.  His service 
personnel records do not corroborate his claim of combat 
service in January 1966.  He was not evacuated in January 
1966 due to a concussive injury, but rather service medical 
records clearly document that the reason for evacuation was 
for dental treatment.  He did not undergo removal of shrapnel 
of the neck, but rather he had a furuncle treated at the time 
in question.  He was neither diagnosed with malaria nor 
hospitalized for a three-month period, but rather he was 
treated for acute tonsillitis for a brief period of time.  He 
has inconsistently reported that his treatment at the Chicago 
VAMC after service found no cause of his symptoms and, on 
another occasion, that he was diagnosed with decreased vision 
on the right side.  He later told a VA examiner that he had 
an MRI at the Chicago VAMC in "1980."  There is no 
documentation that he obtained treatment at the Chicago VAMC.  
Additionally, he has claimed continuity of headaches since 
service, but the first documented treatment for this 
condition includes his consistent report of a recent onset of 
the disorder.

The preponderance of the evidence establishes that the 
veteran is not a credible and reliable historian.  The Board 
finds, by a preponderance of the evidence, that the veteran 
did not incur a concussive injury to the head during combat 
service.  This finding is amply supported by service medical 
records clearly documenting his evacuation from PhuBai for 
dental treatment, and complete lack of any reference to 
symptoms of blurry vision, headaches, dizziness, shrapnel 
removal or concussive injury.  He was separated from service 
in July 1966 absent any report of the now claimed symptoms, 
and normal clinical evaluations of his eyes, neurologic and 
cardiovascular systems.  The Board places greater probative 
weight to his report of recent onset of headaches to his 
physicians in 1996 than his current recollections in the 
context of seeking service connected benefits.  See Lilly's 
An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The documentation of record first reflects his treatment for 
his claimed symptoms many years after service and, absent 
any corroborating evidence, the normal clinical findings 
upon discharge and due to the lack of credibility of his 
allegations, the preponderance of the evidence establishes 
that the veteran has not manifested recurrent or persistent 
symptoms of right visual loss, headaches and dizziness since 
service.

Based upon these findings, the Board further finds that the 
veteran's headache disorder, symptoms of dizziness and right 
homonymous hemianopsia were first manifest many years after 
his discharge from service, and that there is no competent 
evidence that such disease and/or injuries are related to 
event(s) in service.  The examiner statements relating the 
veteran's right homonymous hemianopsia to a concussive injury 
in service hold no probative value as the claimed head trauma 
did not occur.  Reonal v. Brown, 5 Vet. App. 458 (1993) 
(medical opinion based on an inaccurate factual premise has 
no probative value).  The veteran is deemed competent to 
describe his symptoms of decreased visual acuity, headaches 
and dizziness in service and thereafter, but his report of 
continuity of symptomatology is not deemed credible.  The 
recollections of his brother are inconsistent with the 
evidence of record and are also deemed unreliable.  The 
statement from the veteran's wife only recollects the 
veteran's reported history that is not supported by the 
record.  The lay statements of record are not deemed 
competent to speak to issues of medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(19920; 38 C.F.R. § 3.159(a) (2005).  The benefit of the 
doubt rule, and the relaxed evidentiary standards for combat 
veterans under 38 U.S.C.A. § 1154(b), are not applicable to 
the claim on appeal.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A January 7, 2005 RO letter satisfied elements (1), (2), (3) 
and (4) by notifying him of the types of evidence and/or 
information necessary to substantiate his claims, and the 
relative duties on the part of himself and VA in developing 
his claims.  This letter included sections entitled "Why We 
Are Writing," "What is VA's Duty To Assist You To Obtain 
Evidence For Your Claim," "What Do We Still Need From 
You," "Where Should You Send What We Need," "How Soon 
Should You Send It," and "How Can You Contact Us."  
(emphasis original).  He was advised of his right to submit a 
statement directly from his physician, and "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, there has been substantial compliance with the 
four notice content requirements, and any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial adjudication of the claim 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  There has been no showing that 
prejudice has occurred by any notice defect.  The rating 
decision on appeal, the SOC, and the supplemental statements 
of the (SSOC's) told him what was necessary to substantiate 
his claims throughout the appeals process.  In fact, the 
rating decision on appeal, the SOC and the multiple SSOC's 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  A 
notice compliant letter was sent in January 2005, and the 
claim was then readjudicated by the RO.  Additionally, an 
earlier RO letter dated December 2001 substantially complied 
with the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any notice deficiency that may 
have occurred in this case has resulted in harmless error.  
38 C.F.R. § 20.1102 (2005).  

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and service personnel 
records.  The RO has also searched for all available VA 
clinic records as reported by the veteran and, by letter 
dated May 2005, informed the veteran that certain identified 
records did not exist.  The NPRC investigated the veteran's 
claimed hospitalizations in service.  As held above, the 
Board finds that the veteran was not engaged in combat as 
claimed, did not receive treatment for a concussive injury, 
and has not established continuity of symptomatology since 
service.  Therefore, there is no duty to obtain medical 
opinion in this case.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case, and there is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claims.


ORDER

The claim of entitlement to service connection for headaches 
is denied.

The claim of entitlement to service connection for disorder 
manifested by dizziness is denied.

The claim of entitlement to service connection for right 
homonymous hemianopsia is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


